Felton, J.
1. The power of a municipality to exercise police jurisdiction is delegated by the State, and the municipal corporation as a party to a criminal proceeding stands in the place of the State. Cranston v. Augusta, 61 Ga. 572.
2. Prosecution for violation of an ordinance of a municipal corporation is a quasi criminal action, and a decision of the superior court reversing a judgment of a municipal court convicting one of a violation of a municipal ordinance is not subject to review by this court. Mayor &c. of Hawkinsville v. Etheridge, 96 Ga. 326 (22 S. E. 585); City of Valdosta v. Goodwin, 21 Ga. App. 664 (94 S. E. 812).
3. The Code, § 110-701, providing that a void judgment may be atta'eked in any court by any person, does not confer the right of appeal upon the State in a criminal action. State v. B’Gos, 175 Ga. 627 (165 S. E. 566).

Writ of error dismissed.


Stephens, P. J., and Sutton, J., eónour.